El Juez Asociado Señor Aldbey,
emitió la opinión del tribunal.
Doña Monserrate Ortiz y don José A. Suris Agrait com-parecieron ante un notario y otorgaron escritura pública en la que después de manifestar la Sra. Ortiz ser dueña del condominio de una mitad en cada una de las tres fin-cas que describió bajo las letras A, B y O; que esas tres fincas están gravadas con una hipoteca para garantizar el pago de ciertos pagarés y que esos pagarés los posee don José A. Suris Agrait por haberles sido transferidos por endoso, los comparecientes expusieron que han liquidado de mutuo acuerdo la hipoteca que grava esas fincas y que han convenido los dos la adjudicación en pago de condominios de la Sra. Ortiz y la consiguiente cancelación de dicha hi-poteca; y para llevar a efecto ese convenio la Sra. Ortiz adjudicó en pago y traspasó al otro compareciente Suris Agrait el condominio de una mitad que le corresponde en las fincas A y B, siendo el precio de tal adjudicación en pago el importe de la hipoteca; y manifestó el Sr. Suris Agrait *926que cancela la hipoteca dicha por la confusión de derechos en esas dos fincas cuyos- condominios le han sido adjudica-dos por la otra compareciente y que cancela totalmente la hipoteca que grava las tres fincas, consintiendo en que así se haga constar en el registro de la propiedad.
El registrador de la propiedad se negó a inscribir ese documento por lo siguiente:
“DeNbgado el documento que precede, en cuanto a la adjudica-ción en pago de- los condominios de las fincas letras A y B que com-prende, y la consiguiente cancelación de hipoteca en dichas fincas, por observarse que de la escritura no consta que el acreedor José A. Suris Agrait haya justificado de una manera clara y terminante su conformidad en recibir en pago de su crédito lo que le ha sido adjudicado, lo que es requisito indispensable para la perfección del contrato de dación en pago, en virtud de lo dispuesto por el Honorable Tribunal 'Supremo de Puerto Rico en el caso de Méndez v. El Registrador, 7 D.P.R. 478; y Denegado asimismo en cuanto a la cancelación de dicho hipoteca sobre la finca letra B por haber quedado pendiente de inscripción a virtud leí defecto insubsanable de que adolece la escritura según antes se expresa, los condominios adjudicados en pago del importe de la hipoteca, así como la cance-lación por confusión de derechos solicitada, tomando en su lugar anotación preventiva, etc.”
Contra esa negativa ha interpuesto el Sr. Suris este re-curso gubernativo con súplica de que la revoquemos y or-denemos la inscripción.
Es cierto que es requisito indispensable para la perfec-ción de un contrato de dación en pago la conformidad del acreedor para recibir en pago de su crédito lo que se le ad-judica, como dijo este tribunal en el caso citado por el re-gistrador recurrido, en cuyo caso nada demostraba la confor-midad del acreedor pues no intervino en el documento en que se le adjudicó un condominio para pagarle su crédito: pero en el caso presente la conformidad del acreedor en recibir en pago de su crédito los condominios que se le adjudicaron aparece clara y terminante, aunque no ha usado palabras específicas de conformidad con la adjudicación que se le *927hace, pues no sólo ha intervenido el acreedor como parte en el documento sino que ambas partes del mismo hicieron constar haber convenido en que fueran adjudicados al acree-dor ciertos condominios en pago de su crédito y en la con-siguiente cancelación de la hipoteca que lo garantizaba, con-venio que cumplimentaron adjudicando la deudora al acree-dor en pago de su crédito sus condominios en dos fincas y manifestando, consiguientemente, el acreedor que cancelaba la hipoteca que tenía sobre las tres fincas. Dados los tér-minos de esa escritura entendemos que aparece suficiente-mente la conformidad del acreedor en recibir los expresa-dos condominios como pago de su crédito, por lo que la nota recurrida debe ser revocada y ordenarse la inscripción.